DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16 is directed to a method, but is dependent on product claim 15, and only contains structural and/or material limitations.  The Examiner suggests the following amendment:
16. The semiconductor device according to claim 15…

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (PG Pub. No. US 2018/0122900 A1).
Regarding claim 11, Cheng teaches a semiconductor device (fig. 9), comprising: 
a substrate (¶ 0042: composite substrate comprising elements 104 and 102) including a first region and a second region (fig. 9: 104/102 comprises a plurality of regions); 
a plurality of fins (figs. 3 & 6 among others: 106A/B/C), separately disposed over the substrate (106A, 106B, 106C separately disposed over 104/102), wherein the plurality of fins are disposed over the first region and the second region, each fin includes a portion of the substrate along a thickness direction (figs. 6, 9: 106 comprises a protruding portion of 104), first liner layers (¶ 0042: 112/114/116) and second liner layers (¶ 0042: 122/124/126), wherein the first liner layers and the second liner layers are alternately disposed over the substrate (figs. 2-9: 112/114/116 alternately disposed with 122/124/126 over 104/102), and a bottommost layer is a first liner layer (bottommost layer of alternating stack is 112); 
an insulating layer (¶ 0053: 702), fully filling a region between adjacent fins disposed over the second region (fig. 9: 702 fully fills region between adjacent fins), wherein the insulating layer is in direct contact with two adjacent fins of the plurality of fins (fig. 9: 702 directly contacts adjacent fins 106A/B, and/or 106B/106C); and 
a dummy gate structure (¶ 0047: 150/152), disposed over the substrate, wherein the dummy gate structure is across the plurality of fins (fig. 9: 150/152 disposed over 202 and across a plurality of fins 106),
wherein the insulation layer has a top surface coplanar with a top surface of the dummy gate structure and a bottom surface coplanar with a top surface of the portion of the substrate (fig. 9: 702 includes a top surface coplanar with 150/152 and a bottom surface coplanar with top surface of 104/102).

Regarding claim 15, Cheng teaches the semiconductor device according to claim 11, wherein: the first liner layers are made of a material different from the second liner layers (¶¶ 0042, 0053: 702 comprises different material from 122/124/126).

Regarding claim 16, Cheng teaches the method according to claim 15, wherein:
the first liner layers are made of a material including silicon, germanium, silicon germanium, gallium arsenide, or a combination thereof (¶ 0042: 112/114/116 made of silicon germanium); and 
the second liner layers are made of a material including silicon, germanium, silicon germanium, gallium arsenide, or a combination thereof (¶ 0042: 122/124/126 made of silicon).

Regarding claim 17, Cheng teaches a semiconductor device, comprising: 
a substrate (¶ 0042: composite substrate comprising elements 104 and 102) including a first region and a second region (fig. 9: 104/102 comprises a plurality of regions);
a plurality of second liner layers (¶ 0042: 122/124/126), separately disposed over a portion of the substrate, wherein the plurality of second liner layers are disposed over the first region and the second region (figs. 2-9: 122/124/126 disposed over the plurality of regions of 104/102); 
an insulating layer (¶ 0053: 702), fully filling a region between adjacent second liner layers disposed over the second region (fig. 9: 702 disposed between laterally adjacent layers of 122/124/126), wherein the insulating layer is in direct contact with two adjacent second liner layers of the plurality of second liner layers (fig. 9: 702 directly contacts 122/124/126); and 
a gate structure, disposed over the substrate (¶ 0047: gate structure 150/152 disposed over 104/102), wherein the gate structure is across the second liner layers (fig. 9: 105/152 disposed across 122/124/126), wherein the insulation layer has a top surface coplanar with a top surface of the gate structure and a bottom surface coplanar with a top surface of the portion of the substrate (fig. 9: 702 has a top surface coplanar with 150/152 and a bottom surface coplanar with top surface of 104/102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 18 and 21-22 and are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 11 and 17 above, and further in view of Yeung et al. (Patent No. US 9,842,914 B1).
Regarding claims 12 and 18, Cheng teaches the semiconductor devices according to claims 11 and 17, comprising fins (106) disposed on a substrate (104/102).
Cheng does not teach the semiconductor device further comprises an isolation structure disposed over the substrate, wherein the isolation structure covers a sidewall of the portion of the substrate of the plurality of fins.
Yeung teaches a semiconductor device comprising fins including first and second liner layers (fig. 13: fin 102 comprises alternating layers 106 and 108, similar to 106 of Cheng) disposed over a substrate (col. 7 line 16-18: SOI substrate, similar to 104/102 of Cheng), the semiconductor device further including an isolation structure (col. 7 lines 35-36: dielectric isolation layer 200) disposed over the substrate, wherein the isolation structure covers a sidewall of the portion of the substrate of the plurality of fins (fig. 12 among others: 200 disposed on 104, and covering a sidewall of a portion of 104 disposed beneath alternating layer stack 106/108).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Cheng with the isolation structure of Yeung, as a means to prevent electrical current leak between adjacent semiconductor device components (Yeung, col. 7 lines 38-40).

Regarding claims 21 and 22, Cheng in view of Yeung teaches the semiconductor devices according to claims 12 and 18, wherein: the top surface of the portion of the substrate is coplanar with a top surface of the isolation structure (Yeung, fig. 12: top surface of 104 coplanar with a top surface of 200).

Claims 13 and 19 and are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 11 and 17 above, and further in view of Xie et al. (PG Pub. No. US 2019/0081155 A1).
Regarding claims 13 and 19, Cheng teaches the semiconductor devices according to claims 11 and 17, wherein: the insulating layer comprises a nitride (¶ 0053).
Cheng is silent to the insulating layer is made of a material including silicon oxide, nitride, silicon oxynitride, silicon carbonitride, or a combination thereof.
Xie teaches a semiconductor device (fig. 14) including an insulating layer (¶ 0043: inner spacer 500, similar to 702 of Cheng), the insulating layer made of a material including silicon oxide, nitride, silicon oxynitride, silicon carbonitride, or a combination thereof (¶ 0081: 500 comprises silicon nitride).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulating layer of Cheng to comprise the material of Xie, as a means to provide etch selectivity to a material of the liner layers (Cheng, ¶ 0081).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Cheng is suitable for the intended use of inner spacers.

Response to Arguments
Applicant’s arguments with respect to claims 11-13, 15-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894